Name: Commission Implementing Regulation (EU) NoÃ 382/2011 of 18Ã April 2011 entering a name in the register of traditional specialities guaranteed ( Ã¢ KieÃ basa myÃ liwskaÃ¢ (TSG))
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  international trade;  agricultural structures and production;  foodstuff
 Date Published: nan

 19.4.2011 EN Official Journal of the European Union L 103/6 COMMISSION IMPLEMENTING REGULATION (EU) No 382/2011 of 18 April 2011 entering a name in the register of traditional specialities guaranteed (KieÃ basa myÃ liwska (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 8(2) of Regulation (EC) No 509/2006, Polands application to register the name KieÃ basa myÃ liwska was published in the Official Journal of the European Union (2). (2) Pursuant to Article 9 of Regulation (EC) No 509/2006, a statement of objection was sent to the Commission, substantiated under Article 9(3)(a) of Regulation (EC) No 509/2006. In its letter dated 27 January 2010, the Commission invited the interested parties to hold appropriate consultations. (3) Given that an agreement was reached within 6 months without modification of the details published in accordance with the provisions referred to in Article 8(2), the Commission must adopt a decision. (4) In the light of the above, this name must therefore be registered. (5) The protection referred to in Article 13(2) of Regulation (EC) No 509/2006 has not been requested, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 1. (2) OJ C 160, 14.7.2009, p. 12. ANNEX Products listed in Annex I to the EC Treaty, intended for human consumption: Class 1.2. Meat products (cooked, salted, smoked, etc.) POLAND KieÃ basa myÃ liwska (TSG)